 



EXHIBIT 10.2
ADAMS RESPIRATORY THERAPEUTICS, INC.
SEVERANCE PAY PLAN
Effective July 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
INTRODUCTION & BACKGROUND
    1  
ARTICLE I DEFINITIONS
    1  
ARTICLE II BENEFITS
    4  
2.01 Severance Benefits
    4  
2.02 Eligibility
    7  
2.03 Manner and Form of Payment
    8  
2.04 Timing of Payment
    8  
2.05 Reemployment
    9  
2.06 Impact on Other Benefits
    10  
2.07 Conditions on Payment of Benefits
    10  
2.08 Offset For Other Severance Benefits
    10  
2.09 Maximum Benefits
    11  
ARTICLE III CLAIMS PROCEDURE
    11  
3.01 Right to File a Claim
    11  
3.02 Denial of a Claim
    11  
3.03 Claim Review Procedure
    12  
3.04 Requirement to Follow Claims Procedure
    12  
ARTICLE IV ADMINISTRATION
    12  
4.01 Named Fiduciary
    12  
4.02 The Committee
    13  
4.03 Standard of Fiduciary Duty
    14  
4.04 Compensation and Expenses of Committee
    14  
4.05 Records
    14  
4.06 Consistency of Determination
    15  
4.07 Indemnification of Committee
    15  
4.08 No Action with Respect to Own Benefit
    15  
ARTICLE V AMENDMENT AND TERMINATION
    15  
ARTICLE VI MISCELLANEOUS
    16  
6.01 Right to Assets
    16  
6.02 No Inducement, Contract or Guarantee of Employment
    16  
6.03 Spendthrift
    16  
6.04 Conclusiveness of Records
    16  
6.05 Adoption by Affiliate
    17  
6.06 Payment of Expenses
    17  
6.07 Governing Law
    17  
6.08 Right to Require Information and Reliance Thereon
    17  
6.09 Construction
    17  
6.10 Special Rules under Section 409A
    18  
ADOPTION OF PLAN
    18  
APPENDIX A SEPARATION AGREEMENT AND GENERAL RELEASE
    A-1  

 



--------------------------------------------------------------------------------



 



ADAMS RESPIRATORY THERAPEUTICS, INC.
SEVERANCE PAY PLAN
INTRODUCTION & BACKGROUND
     Adams Respiratory Therapeutics, Inc. (the “Company”) established this Adams
Respiratory Therapeutics, Inc. Severance Pay Plan (the “Plan”) in order to
provide transitional income to certain employees who are involuntarily
terminated under certain conditions. The Plan supersedes all prior written or
unwritten severance pay plans, notice pay plans, practices or programs offered
or established by the Company or any other Participating Employer except for
individual employment contracts, change in control agreements or other similar
arrangements providing severance pay or similar benefits. The Plan is intended
to be a “welfare plan,” but not a “pension plan,” as defined in ERISA
Sections 3(1) and 3(2), respectively, and the Company intends that the Plan
comply with all applicable provisions of ERISA.
ARTICLE I
DEFINITIONS
For purposes of the Plan, the following terms shall have the meaning set forth
below unless a different meaning is plainly required by the context.
Affiliate means any entity which is a member of a group which includes the
Company and is defined in Code §414(b) or (c).
Code means the Internal Revenue Code of 1986, as amended from time to time.
Committee means the group of persons responsible for Plan administration. See
Section 4.02. This term is interchangeable with “Plan Administrator.”
Company means Adams Respiratory Therapeutics, Inc., a Delaware corporation.
Compensation Committee means the Compensation Committee of the Board of
Directors of the Company.
Effective Date means July 1, 2007.
Eligible Employee means an Employee who is a full-time employee (as classified
by the Company or a Participating Employer under its standard personnel
practices) of a Participating Employer. Notwithstanding the foregoing, the
following Employees shall not be Eligible Employees: (i) leased employees who,
pursuant to an agreement between a Participating Employer and any other person
or leasing organization, has performed services for the Participating Employer
(or for the Participating Employer and related persons determined in accordance
with Code Section 414(n)(6)) on a substantially full-time basis for a period of
at least one year, and such services are performed under the

 



--------------------------------------------------------------------------------



 



primary direction or control of the Participating Employer, (ii) individuals
classified by a Participating Employer as temporary employees or casual
employees, (iii) individuals classified by a Participating Employer as
independent contractors (including those who are at any time reclassified as
employees by the Internal Revenue Service or a court of competent jurisdiction),
(iv) individuals whose terms and conditions of employment are governed by a
collective bargaining agreement, unless such collective bargaining agreement
expressly provides that benefits are provided under this Plan and the applicable
collective bargaining agreement is in effect at the time an Employee otherwise
becomes eligible under this Plan, (v) employees of any joint venture (regardless
of legal characterization and as determined in the exclusive discretion of the
Plan Administrator), (vi) employees employed by any entity which is not
designated as a Participating Employer, and (vii) any other employee or person
designed by the Committee as not being eligible to participate.
Employee means any person who is within the meaning of “employee” for federal
tax withholding purposes and who is receiving compensation for services rendered
to a Participating Employer. The following individuals shall not be considered
Employees hereunder:
     (a) Any person serving as a corporate director only; or
     (b) Any person who is an independent contractor and/or for whom the
Participating Employer is not required to make Social Security contributions.
This also includes any person who the Participating Employer classifies as an
independent contractor with the person’s consent and who later becomes
classified as an Employee. Any person who pays or agrees to pay self-employment
tax in lieu of withholding shall be deemed to have consented to his or her
designation as an independent contractor. If an independent contractor
subsequently becomes classified as an Employee, such person will be designated
an Employee for purposes of this Plan prospectively from the date such
classification is changed and agreed upon by the Participating Employer rather
than from the effective date of such change. Such person shall not be designated
an Eligible Employee unless otherwise determined by the Participating Employer.
ERISA means the Employee Retirement Income Security Act of 1974, as amended,
including any regulations issued thereunder.
Fiduciary means a fiduciary, as defined in ERISA section (3)(21)(A).
Job Elimination as a reason for termination of employment includes a reduction
in work force, completion of assignment, job restructuring, corporate
divestiture, corporate reorganization, or other job elimination or qualifying
event, all as determined in the discretion of the Committee.
Misconduct means the following, as determined by the Committee in its sole
discretion: (i) the commission of any criminal offense on the job or relating to
the ability of the employee to carry out the job, as a representative of the
Company or a Participating

-2-



--------------------------------------------------------------------------------



 



Employer, (ii) violation of policies, rules or regulations of the Company or the
employee’s Participating Employer, (iii) dishonesty, including theft or
misappropriation of the property of an employee or of the Company or a
Participating Employer, (iv) falsification of personnel or other records,
(v) misuse or unauthorized removal from the Company’s or a Participating
Employer’s premises or property of any records of information, (vi) bribery,
(vii) unlawful manufacture, distribution, dispensing, possession or use of a
controlled substance or alcoholic beverage in the work place, (viii) impairment
on the job or on the Company’s or a Participating Employer’s premises from the
use of a controlled substance or alcoholic beverages, (ix) fighting on the
Company’s or a Participating Employer’s premises or while working off premises,
(x) insubordination, (xi) defacing or damaging property or equipment of the
Company or a Participating Employer, or (xii) any other misconduct adversely
affecting or detrimental to the Company’s or a Participating Employer’s
operation or reputation. Misconduct does not mean mere failure by an Employee,
after best efforts, to meet performance expectations.
Notice means the date the Company or a Participating Employer notifies the
Eligible Employee that his or her employment with the Participating Employer
will be involuntarily terminated either immediately or effective as of a future
date.
Pay means the Eligible Employee’s regular base straight-time compensation (but
excluding overtime, bonuses or other compensation not considered to be base
straight-time compensation by the Committee in its full discretion) in effect as
of the date the Eligible Employee receives Notice, unless the Participating
Employer determines otherwise.
Participating Employer means the Company and any other entity related to the
Company who is deemed by the Compensation Committee, in its exclusive
discretion, as able to offer the benefits of this Plan to any one or more of its
Employees. Until otherwise designated by the Compensation Committee, the
following subsidiaries of the Company are approved as Participating Employers:
Adams Respiratory Products, Inc. and Adams Respiratory Operations, Inc.
Plan means the Adams Respiratory Therapeutics, Inc. Severance Pay Plan, as
amended from time to time.
Plan Year means the calendar year.
Separation Agreement means an agreement between an Eligible Employee and a
Participating Employer (in substantially the form attached hereto as Appendix A,
or any other form specified by the Participating Employer, as such form may be
determined from time to time and at the Participating Employer’s full
discretion) that includes a waiver of all claims the Eligible Employee might
have against the Company, a Participating Employer, the Plan Administrator, and
any other parties designated in the Separation Agreement, and certain
restrictive covenants relating to the Participant’s post-termination activities.
Signing of this Separation Agreement is a condition of the Eligible

-3-



--------------------------------------------------------------------------------



 



Employee’s receipt of benefits under this Plan.
Separation Date means the date that an Eligible Employee’s employment with the
Company or a Participating Employer terminates as determined in accordance with
the Participating Employer’s personnel records.
Severance Benefits means that payment and benefits, if any, calculated under
Article II of this Plan which are payable to an Eligible Employee in accordance
with the terms and conditions of this Plan.
Severance Pay means the payments, if any, calculated under Section 2.01 of this
Plan which are payable to an Eligible Employee in accordance with the terms and
conditions of this Plan.
Specified Employee has the meaning given such term in Section 409A of the Code
and the final regulations thereunder, provided, however, that, as permitted in
such regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors of the Company, which
shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Plan.
Target Annual Bonus means, with respect to a Participant, the Participant’s
target bonus opportunity under the annual bonus plan applicable to the
Participant for the year in which the Participant’s Separation Date occurs, or
if no target bonus opportunity has been established for the year in which the
Participant’s Separation Date occurs, the year immediately preceding, but in no
event greater than one times the Participant’s base salary.
Years of Service means continuous years of employment from last date of hire.
Only Years of Service as a full-time Employee shall be counted. Years of Service
shall mean full years only, with no credit for partial years.
ARTICLE II
BENEFITS
2.01 Severance Benefits.
     (a) Upon termination of employment, an Eligible Employee who signs and does
not revoke his or her signature on a Separation Agreement shall be eligible to
receive those benefits determined under this Section 2.01. Any decision, award,
action or determination made by the Committee as to amount of benefit shall be
made in its sole discretion, although the Committee may, if it chooses, delegate
determination of benefits to any other person or party. Although the Committee
may, for its own convenience, draft or create award matrices or other standard
award practices, such matrices and practices shall not be binding on the
Committee. Past awards or determinations shall in

-4-



--------------------------------------------------------------------------------



 



no way be determinative of future awards.
     (b) Subject to the provisions of 2.01(a), Severance Pay for Eligible
Employees is determined in accordance with the following schedule based on an
Eligible Employee’s Years of Service. Determination of employment status (for
example, full-time or part-time) shall be made in the full discretion of the
Committee. For purposes of this Section 2.01(b), a “Week” shall be measured as
40 hours, regardless of the number of hours actually worked by the Eligible
Employee in the typical workweek.
Involuntary Termination due to Job Elimination

                                                              Severance Pay
(Weeks of Pay per Year of Service) Position   Severance Formula   1 Year   2
Years   3 Years   4 Years   5 Years   Etc.
Section 16 Officer
  52 weeks Pay (26 weeks Pay if less than 6 months after hire)     52       52  
    52       52       52       52  
 
                                                   
Senior Vice
President or Vice
President
  26 weeks Pay (13 weeks Pay if less than 6 months after hire)     26       26  
    26       26       26       26  
 
                                                   
Executive Director
or Director
  2 weeks Pay per Year of Service (minimum of 8 weeks, maximum of 26 weeks)    
8       8       8       8       10     +2; max of 26
 
                                                   
Manager or other
Exempt Employee
  2 weeks Pay per Year of Service (minimum of 4 weeks, maximum of 26 weeks)    
4       4       6       8       10     +2; max of 26
 
                                                   
Non-exempt Employee
  1 week Pay per Year of Service (minimum of 2 weeks, maximum of 13 weeks)     2
      2       3       4       5     +1; max of 13

-5-



--------------------------------------------------------------------------------



 



Involuntary Termination other than due to Job Elimination

                                                              Severance Pay
(Weeks of Pay per Year of Service) Position   Severance Formula   1 Year   2
Years   3 Years   4 Years   5 Years   Etc.
Section 16 Officer
  26 weeks Pay (13 weeks Pay if less than 6 months after hire)     26       26  
    26       26       26       26  
 
                                                   
Senior Vice
President or Vice
President
  13 weeks Pay (7 weeks Pay if less than 6 months after hire)     13       13  
    13       13       13       13  
 
                                                   
Executive Director
or Director
  1 week Pay per Year of Service (minimum of 4 weeks, maximum of 13 weeks)     4
      4       4       4       5     +1; max of 13
 
                                                   
Manager or other
Exempt Employee
  1 week Pay per Year of Service (minimum of 2 weeks, maximum of 13 weeks)     2
      2       3       4       5     +1; max of 13
 
                                                   
Non-exempt Employee
  1 week Pay per Year of Service (minimum of 1 week, maximum of 7 weeks)     1  
    2       3       4       5     +1; max of 7

     (c) Accrued Vacation. Subject to the provisions of 2.01(a), a Participant
shall be entitled to payment for any accrued vacation as of the Separation Date.
     (d) Prorated Annual Bonus. Subject to the provisions of 2.01(a), a
Participant who is involuntarily terminated by reason of a Job Elimination (but
not otherwise) shall be entitled to a prorated annual bonus for which the
Participant would have been eligible under the annual bonus plan applicable to
the Participant (the “Incentive Plan”) but for the Participant’s termination of
employment with a Participating Employer (a “Pro Rata Bonus”), calculated as
follows: (i) if the Separation Date occurs during the first six months of a Plan
Year, the bonus payment shall equal the Participant’s Target Annual Bonus under
the Incentive Plan multiplied by a fraction (the “Prorating Factor”), the
numerator of which is the number of days in the Plan Year through the Separation
Date and the denominator of which is 365, or (ii) if the Separation Date occurs
during the last six months of a Plan Year, the bonus payment shall equal the
annual bonus the Participant would have received under the Incentive Plan for
the year based on actual performance through the end of the Plan Year,
multiplied by the Prorating Factor.
     (e) Medical Benefits. Subject to the provisions of 2.01(a), if the
Participant elects to continue participation in any group medical, dental,
vision and/or prescription drug plan benefits under Section 4980B of the Code
(COBRA), then for the same number of weeks following a termination of employment
for which a Participant is entitled to Severance Pay pursuant to Section 2.01(b)
but not to exceed the period that the

-6-



--------------------------------------------------------------------------------



 



Participant is entitled to such coverage under COBRA (the “Coverage Period”),
the Participating Employer shall pay the excess of (i) the COBRA cost of such
coverage over (ii) the amount that the Participant would have had to pay for
such coverage if he or she had remained employed during the Coverage Period and
paid the active employee rate for such coverage, provided, however, that if the
Participant becomes eligible to receive group health benefits under a program of
a subsequent employer or otherwise (including coverage available to the
Participant’s spouse), the Participating Employer’s obligation to pay the cost
of health coverage as described herein shall cease, except as otherwise provided
by law, and provided, further, that the cost so paid on behalf of the
Participant by the Participating Employer will be deemed taxable income to the
Participant to the extent required by law.
     (f) Outplacement Services. Subject to the provisions of 2.01(a), for
Participants at the level of Manager of above, the Participating Employer shall
provide outplacement services though one or more outplacement organizations
approved by the Committee. The level and type of outplacement services that each
Participant is eligible to receive shall be determined in the sole discretion of
the Committee on a case by case basis and the Committee is not bound by prior
determinations.
2.02 Eligibility.
     (a) Eligible Employees will be eligible to receive Severance Benefits under
this Plan if all of the following are satisfied: (i) the Eligible Employee is
employed by a Participating Employer at the time that the Eligible Employee’s
employment is involuntarily terminated; (ii) the Committee determines that the
Eligible Employee is eligible for Severance Benefits; (iii) the Eligible
Employee signs and delivers to the Company or his or her Participating Employer
a Separation Agreement, and allows any permitted or required revocation period
to expire without revoking or causing his or her Separation Agreement to be
revoked; and (iv) none of the restrictions listed under subsection (b) applies.
     (b) An Eligible Employee will not have a qualifying termination of
employment, and will not be approved for payment of benefits, if the Eligible
Employee:
     (i) Voluntarily terminates employment with the Company or a Participating
Employer, even if such voluntary termination is in anticipation of involuntary
termination;
     (ii) Is involuntarily terminated, and is offered substantially similar
employment (as determined in the discretion of the Committee) with the Company,
a Participating Employer, or one of either of their affiliates, whether or not
the Eligible Employee accepts such substantially similar employment;
     (iii) Is involuntarily terminated in connection with the sale or transfer
of any portion of the Company’s or a Participating Employer’s business or
assets, and is offered reasonably comparable (as determined in the discretion of
the

-7-



--------------------------------------------------------------------------------



 



Committee, without needing to be identical) employment with the buyer or
transferee of such business or assets, whether or not such offered employment is
accepted by the Eligible Employee;
     (iv) Is transferred or reassigned by the Company or a Participating
Employer to a position of substantially similar employment (as determined in the
discretion of the Committee); or
     (v) The Company or Participating Employer terminates the Eligible
Employee’s employment for Misconduct or otherwise “for cause.” For purposes of
this Plan, “for cause” means as described in the company’s policies and
procedures (Administrative Bulletins) regarding classification of terminations.
2.03 Manner and Form of Payment.
     Unless another method is chosen by the Plan Administrator, all benefits
payable under this Plan shall be paid to Participants in accordance with the
Company’s normal payroll practices. However, certain situations may impact the
form or manner of payment, including:
     (a) Payment Upon Death of Eligible Employee. If an Eligible Employee dies
after his or her Notice, but prior to being paid benefits awarded under this
Plan, such benefits shall be paid to the Eligible Employee’s estate, unless
directed by the Eligible Employee in writing to pay such benefits in a different
manner.
     (b) Withholding. Any payment of benefits to an Eligible Employee shall be
subject to withholding for state, local and federal income taxes and Social
Security taxes.
     (c) Reductions. Amounts payable as benefits under the Plan shall be reduced
by any amounts (1) owed by the Eligible Employee to his or her Participating
Employer; and/or (2) paid to the Eligible Employee due to a plant closing or
mass layoff under the Worker Adjustment and Retraining Notification (“WARN”)
Act, as amended, or any state or local law. Benefits payable under this Plan
shall not be reduced by amounts received under any salary continuation plan or
short-term disability plan.
     In addition, any severance benefit amount to which any Participant may
otherwise be entitled under the Plan shall be reduced by the amount of any
salary, wages or other compensation (as determined by the Committee) such
Participant receives from a Participating Employer with respect to any period of
paid leave of absence of such Participant that immediately precedes any
permanent termination of the Participant’s employment with a Participating
Employer.
2.04 Timing of Payment.
     Except as provided in this paragraph, payment of benefits under this Plan
shall commence as soon as administratively feasible after the Eligible
Employee’s Separation

-8-



--------------------------------------------------------------------------------



 



Date, and the expiration of any applicable revocation period for the release of
claims in the Separation Agreement; provided that the conditions listed in
Section 2.07 are met. Payment of Pro Rata Bonus under Section 2.01(d) will be
paid at the same time as annual bonuses are paid to active employees with
respect to the year in which the Participant’s Separation Date occurred, but not
beyond the period ending on the later of (i) March 15 of the first calendar year
beginning after the Separation Date, or (ii) the 15th day of the third month
following the end of the Company’s fiscal year in which the Separation Date
occurred. For example, assuming the Company’s fiscal year ends on June 30:

  •   if the Separation Date occurred between July 1, 2007 and December 31,
2007, the payment must be made no later than September 15, 2008, and     •   if
the Separation Date occurred between January 1, 2008 and June 30, 2008, the
payment must be made no later than March 15, 2009.

     Notwithstanding anything in this Plan to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Plan to a Participant who is a Specified Employee as of his or her “separation
from service” within the meaning of Code Section 409A, then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
          (a) if the payment or distribution is payable in a lump sum, the
Participant’s right to receive payment or distribution of such non-exempt
deferred compensation will be delayed until the earlier of the Participant’s
death or the first day of the seventh month following the Participant’s
separation from service within the meaning of Code Section 409A; and
          (b) if the payment or distribution is payable over time, the amount of
such non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service within the meaning of Code Section 409A,
whereupon the accumulated amount will be paid or distributed to the Participant
and the normal payment or distribution schedule for any remaining payments or
distributions will resume.
2.05 Reemployment.
     Notwithstanding any other provision of this Plan to the contrary, a
Participant who is re-employed by a Participating Employer (a) prior to his or
her receipt of benefits under this Plan, or (b) while he or she is currently
receiving payments or benefits under this Plan, shall not be entitled to any
further benefits under the Plan after the date of re-employment and all benefit
payments under the Plan will end immediately upon the

-9-



--------------------------------------------------------------------------------



 



Participant’s re-employment date.
2.06 Impact on Other Benefits.
     As of an Eligible Employee’s Separation Date, the Eligible Employee’s
active participation in any employee benefit plan, program or policy sponsored
or subsidized by a Participating Employer shall cease unless otherwise continued
pursuant to the terms of such plan, program or policy.
2.07 Conditions on Payment of Benefits.
     Payment of benefits under this Plan shall be subject to and conditioned
upon the Eligible Employee’s compliance with each of the following requirements:
     (a) The Eligible Employee must return his or her employer’s property on or
before his or her last day worked;
     (b) The Eligible Employee must continue to work in a satisfactory manner
during any notice period through the Separation Date or, if the Eligible
Employee is released from performing job-related duties earlier by his or her
manager, through his or her last day worked;
     (c) The Eligible Employee must cooperate in transitioning all of the
Eligible Employee’s work in consultation with his or her manager or other
designated official; and
     (d) The Eligible Employee must refrain from taking any action that would
violate the terms and conditions of the Separation Agreement.
2.08 Offset For Other Severance Benefits.
     To the extent permitted by law, benefits hereunder shall be reduced by any
severance pay or similar payments required under federal, state, local or
foreign law (each individually and collectively a “Local Law”), to which an
Eligible Employee is, or in the future becomes, entitled (other than government
paid unemployment benefits). In the event that the Eligible Employee has already
received partial payment hereunder, and is subsequently entitled to any
severance or similar payment under any Local Law, the amount subsequently paid
under this Plan shall be reduced by the amount of such payment under such Local
Law. Furthermore, to the extent an Employee receives severance or other
termination payments, or benefits from a Participating Employer pursuant to an
individually negotiated employment or severance agreement, resolution of
litigation, offer letter, or any other similar individual arrangement
(“Individual Arrangement”), unless the Committee provides otherwise, any
payments and/or benefits otherwise payable to the Employee under this Plan shall
be reduced by the amount of any such payments or benefits provided to the
Employee under such Individual Arrangement.

-10-



--------------------------------------------------------------------------------



 



2.09 Maximum Benefits.
     Notwithstanding anything to the contrary herein, in order to assure that
the Plan is not a “pension plan” for purposes of ERISA, in no event shall the
benefit available to a Participant under Article II exceed two times such
Participant’s annual compensation from the Participating Employer for the
preceding year (annualized in the case of a partial year of service during such
preceding year), nor shall payment extend beyond 24 months after the
Participant’s Separation Date. For purposes of this Section 2.09, annual
compensation shall mean straight time pay plus the Participant’s target annual
bonus as of the Separation Date. When necessary, the Committee shall reduce the
severance benefits to comply with this Section 2.09.
ARTICLE III
CLAIMS PROCEDURE
3.01 Right to File a Claim.
     Any former Eligible Employee who believes that he or she is entitled to a
benefit hereunder which has not been received or which is different than that
which has been officially communicated to the former Eligible Employee may file
a claim in writing with the most senior official responsible for human resource
matters at his or her former Participating Employer (the “Human Resources
Manager”). Failure to submit such claim within 180 days of the Eligible
Employee’s Separation Date will result in the denial of the claim, and may
result in disqualification for payment of benefits under the Plan. Employees who
do not receive official communication of eligibility (and a release) in
connection with their termination shall be considered to have had their claim
hereunder denied.
3.02 Denial of a Claim.
     The Human Resources Manager at the former Eligible Employee’s Participating
Employer shall make an initial determination of eligibility or shall delegate
the responsibility for such initial determination to any other party. Any
claimant whose claim to any benefit hereunder has been denied in whole or in
part shall normally receive a notice from the Human Resources Manager within
90 days of the date the claim is submitted. If, however, the Human Resources
Manager, or his or her delegee, determines that an extension of time is
required, the claimant will be notified in writing of the need for the extension
within 90 days after receipt of the claim. The extension notice will also
include the date by which the Human Resources Manager expects to make the
benefit determination. Any notice of the denial of the claim will set forth the
specific reasons for such denial, specific references to the Plan provisions on
which the denial was based, what information or materials would be required in
order to reverse the denial and an explanation of the procedure for review of
the denial.

-11-



--------------------------------------------------------------------------------



 



3.03 Claim Review Procedure.
     A claimant may appeal the denial of his or her initial claim to the Plan
Administrator by written request for review to be made within 60 days after
receiving the initial notice of the denial from the Human Resources Manager of
the former Eligible Employee’s Participating Employer. The request for review
shall set forth all grounds on which it is based, together with supporting facts
and evidence which the claimant deems pertinent, and the Plan Administrator
shall give the claimant the opportunity to review relevant Plan documents in
preparing the request. The Plan Administrator may require the claimant to submit
such additional facts, documents or other material as it deems necessary or
advisable in making its review. The Plan Administrator will provide the claimant
a written or electronic notice of the decision within 60 days after receipt of
the request for review, except that, if there are special circumstances
requiring an extension of time for processing, the 60-day period may be extended
for an additional 60 days. If the Plan Administrator determines that an
extension of time is required, the claimant will be notified in writing of the
extension within 60 days after the Plan Administrator’s receipt of the request
for review. The extension notice will also include the date by which the Plan
Administrator expects to complete the review. The Plan Administrator shall
communicate to the claimant in writing its decision, and if the Plan
Administrator confirms the denial, in whole or in part, the communication shall
set forth the reasons for the decision and specific references to the Plan
provisions on which the decision is based. Any suit for benefits must be brought
within six months after the date the Plan Administrator (or his or her designee)
has made a final denial (or deemed denial) of the claim.
3.04 Requirement to Follow Claims Procedure.
     Utilization of the claims procedures set forth in this Article III is a
condition of payment of benefits under the Plan. Failure to follow the claims
procedure described in Article III will result in the denial of an Eligible
Employee’s claim, and may result in the Eligible Employee’s disqualification for
payment of benefits under the Plan.
ARTICLE IV
ADMINISTRATION
4.01 Named Fiduciary.
     The Committee is named as the Fiduciary for operation of the Plan and shall
have the authority to control and manage the operation and administration of the
Plan. The Committee in the exercise of its authority shall discharge its duties
with respect to the Plan in accordance with ERISA and corresponding regulations,
as amended from time to time.

-12-



--------------------------------------------------------------------------------



 



4.02 The Committee.
     (a) The Committee shall consist of those certain officers and employees of
the Company as appointed by the Company’s president or chief executive officer.
All members shall serve as such without compensation. Upon termination of his or
her employment with the Company, or upon replacement by the Company’s president
or chief executive officer, an individual shall cease to be a member of the
Committee. A member may resign at any time by written notice to the Committee.
     (b) The Committee shall have complete control of the administration of the
Plan with all powers necessary to enable it to properly carry out the provisions
of the Plan. In addition to all implied powers and responsibilities necessary to
carry out the objectives of the Plan and to comply with the requirements of
ERISA, the Committee shall have the following specific powers and
responsibilities, all of which may be exercised or delegated in its sole
discretion:
     (i) To construe the Plan and to determine all questions arising in the
administration, interpretation and operation of the Plan, including questions of
fact;
     (ii) To exercise such powers of amendment and termination as are granted to
it pursuant to Article IV of the Plan;
     (iii) To decide all questions of interpretation or of fact relating to the
eligibility to participate in the benefits of the Plan;
     (iv) To determine the benefits of the Plan to which any Eligible Employee
or former Eligible Employee may be entitled;
     (v) To keep records of all acts and determinations of the Committee, and to
keep all such records, books of accounts, data and other documents as may be
necessary for the proper administration of the Plan;
     (vi) To prepare and distribute information concerning the Plan as required
by applicable law, including, but not limited to, all information which is
required to be distributed by ERISA, the regulations thereunder, or by any other
applicable law;
     (vii) To file with the Secretary of Labor such reports and additional
documents as may be required by ERISA and regulations issued thereunder,
including, but not limited to, summary plan description, modifications and
changes, annual reports, terminal reports and supplementary reports;
     (viii) To file with the Secretary of the Treasury all reports and
information required to be filed by the Internal Revenue Code, ERISA and
regulations issued under each;

-13-



--------------------------------------------------------------------------------



 



     (ix) To delegate any duty or administrative function to any third party;
     (x) To appoint Affiliate administrators and to delegate such duties to each
Affiliate administrator or person as the Committee deems appropriate;
     (xi) To pay the expenses of administering the Plan or reimburse the Company
or other person performing administrative services with respect to the Plan if
the Company or such other person directly pays such expenses at the request of
the Committee; and
     (xii) To do all things necessary to operate and administer the Plan in
accordance with its provisions and in compliance with applicable provisions of
federal law.
4.03 Standard of Fiduciary Duty.
     Any Fiduciary, or any person designated by a Fiduciary to carry out
Fiduciary responsibilities with respect to the Plan, shall discharge his duties
solely in the interests of the Eligible Employees and beneficiaries for the
exclusive purpose of providing them with benefits and defraying the reasonable
expenses of administering the Plan. Any Fiduciary shall discharge his duties
with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matter would use in the conduct of an enterprise of a like character and with
like aims. Any Fiduciary shall discharge his duties in accordance with the
documents and instruments governing the Plan insofar as such documents and
instruments are consistent with the provisions of ERISA. Notwithstanding any
other provisions of the Plan, no Fiduciary shall be authorized to engage in any
transaction that is prohibited by Sections 408 and 2003(a) of ERISA or Code
Section 4975 in the performance of its duties hereunder.
4.04 Compensation and Expenses of Committee.
     The members of the Committee shall receive no compensation for its duties
hereunder, but the Committee shall be reimbursed for all reasonable and
necessary expenses incurred in the performance of its duties, including counsel
fees and expenses. Such expenses of the Committee, including the compensation of
administrators, actuaries, counsel, agents or others that the Committee may
employ, shall be paid by Company.
4.05 Records.
     The Committee shall keep or cause to be kept books and records with respect
to the operations and administration of this Plan.

-14-



--------------------------------------------------------------------------------



 



4.06 Consistency of Determination.
     In rendering its determination on any matter within its discretion under
any section of this Plan, the Committee shall not be bound by past
interpretations and is not required to be consistent regarding its
determinations.
4.07 Indemnification of Committee.
     To the extent permitted under ERISA, the Plan shall indemnify the Committee
and its members against any cost or liability that it or its members may incur
in the course of administering the Plan and executing the duties assigned
pursuant to the Plan. The Company shall indemnify the Committee and its members
against any personal liability or cost not provided for in the preceding
sentence which it or its members may incur as a result of any act or omission in
relation to the Plan or its Eligible Employees. The Company may purchase
fiduciary liability insurance to insure its obligation under this Section.
4.08 No Action with Respect to Own Benefit.
     No member of the Committee shall take part in any discretionary action in
connection with his participation as an Eligible Employee under the Plan. All
such action shall be taken by the remaining Committee members, if any, or
otherwise by the Company through the Company’s president or chief executive
officer.
ARTICLE V
AMENDMENT AND TERMINATION
     The Company’s Board of Directors or the Compensation Committee shall be
authorized to adopt or terminate the Plan on behalf of the Company, and to
approve and execute any amendment or amendments to the Plan required by law or
which are otherwise deemed advisable. Notwithstanding the above language or any
other limitation in this Plan, the Committee may modify, on a retroactive or
prospective basis, any provision of the Plan, or any Appendix to the Plan,
without the consent of the Board of Directors or the Compensation Committee,
unless such amendment would significantly increase or decrease the liabilities
of the Plan. The Committee may make such modifications without need of a formal
amendment or formal resolution by substituting a revised Appendix in place of a
former Appendix.
     The Company has the exclusive authority to amend the Plan and no Affiliate
shall have any right to amend the Plan. Any amendment to the Plan by the Company
shall be binding upon every Participating Employer without further action by
such Participating Employer. No Participating Employer other than the Company
shall have the right to terminate the Plan. Upon termination or discontinuance
of the Plan, all payments with respect to benefits shall be made only with
respect to claims incurred on or prior to the date of the Plan’s termination.
     The Committee also may amend the Summary Plan Description at any time by

-15-



--------------------------------------------------------------------------------



 



preparation and publication of a revised SPD (or SMM). Any amendment will apply
to those currently receiving benefits as well as future benefit recipients.
     Nothing in this Plan, any Summary Plan Description issued in connection
with this Plan, or any other document describing, interpreting or relating to
the Plan shall be construed to provide vested, nonforfeitable, nonterminable, or
nonchangeable benefits or rights thereto. No communication, written or oral may
modify, supersede, or void the written terms of the Plan unless such
communication constitutes a valid amendment of the Plan executed by a person or
persons granted authority hereunder to do so.
ARTICLE VI
MISCELLANEOUS
6.01 Right to Assets.
     Neither the establishment of the Plan, creation of any fund or account, nor
the payment of Severance Benefits under the Plan shall be construed as giving
any legal or equitable right to any Eligible Employee, former Eligible Employee
or other person against the Company, any Participating Employer or their
officers or employees except as expressly provided herein, and all rights under
any Plan shall be satisfied, if at all, only out of the general assets of the
Company.
6.02 No Inducement, Contract or Guarantee of Employment.
     The Plan does not constitute inducement or consideration for the employment
of any Eligible Employee, nor is it a contract between any Participating
Employer and Eligible Employee. Participation in the Plan shall not give any
Eligible Employee any right to continued employment with any Participating
Employer, and each Participating Employer retains the right to hire and
discharge any Eligible Employee at any time, with or without cause, as if the
Plan had never been adopted.
6.03 Spendthrift.
     Except as permitted by law and this section, no assignment of any rights or
benefits arising under the Plan shall be permitted or recognized. No rights or
benefits are subject to attachment or other legal or equitable process or
subject to the jurisdiction of any bankruptcy court. If any Eligible Employee is
adjudicated bankrupt or attempts to assign any benefits, then in the Company’s
discretion, those benefits may cease. If that happens, the Committee may apply
those benefits for that Eligible Employee or his or her dependents as the
Committee sees fit. Neither the Company nor any Participating Employer shall be
liable for or subject to the debts, contracts, liabilities, or torts of any
person entitled to benefits under this Plan.
6.04 Conclusiveness of Records.
     The Plan Administrator shall be permitted to rely on the records of the
Company

-16-



--------------------------------------------------------------------------------



 



or any Participating Employers with respect to age, service, employment history,
employment termination, compensation, absences, illnesses and all other relevant
matters, without further investigation. Such records shall be presumed correct
and conclusive for purposes of the Plan Administrator’s duties in administration
of, and the resolution of claims arising under, the Plan.
6.05 Adoption by Affiliate.
     Upon adoption of this Plan by the Company and thereafter, Affiliates
designated as Participating Employers by the Company, either formally or
informally, will automatically become Participating Employers for purposes of
this Plan without any further action on their part.
6.06 Payment of Expenses.
     The Company and, to the extent deemed appropriate by the Committee, the
Participating Employers shall pay all the expenses of administration of the Plan
and the expenses of the Committee, and any other expenses incurred at the
direction of the Committee.
     6.07 Governing Law.
     The Plan shall be governed, construed, administered and regulated in all
respects under the laws of the State of Delaware, to the extent not preempted by
ERISA.
6.08 Right to Require Information and Reliance Thereon.
     As a condition precedent to the receipt of benefits under this Plan, the
Committee and Participating Employers may each require Eligible Employees to
provide them and their agents with such information, in writing, and in such
form as they deem necessary. In addition, the Committee and each Participating
Employer may rely on such information supplied by Eligible Employees without
need of further investigation for the purpose of carrying out their duties or
any other function under the Plan. Any payment to an Eligible Employee in
accordance with the provisions of the Plan in good faith reliance upon any
written information provided by the Eligible Employee shall be in full
satisfaction of all claims by the Eligible Employee, his heirs, estate or any
other interested party.
6.09 Construction.
     One gender includes the other, and the singular and plural include each
other when the meaning would be appropriate. The Plan’s headings and subheadings
have been inserted for convenience of reference only and must be ignored in any
construction of the provisions. If a provision of this Plan is illegal or
invalid, that illegality or invalidity does not affect other provisions. Any
term with an initial capital not expected by capitalization rules is a defined
term according to Article I. This Plan shall be construed

-17-



--------------------------------------------------------------------------------



 



according to the applicable provisions of ERISA and any regulations promulgated
thereunder.
6.10 Special Rules under Section 409A.
     Notwithstanding anything in the Plan to the contrary, to the extent that
any amount or benefit would constitute “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under the
Plan by reason of a Eligible Employee’s termination of employment, such amount
or benefit will not be payable or distributable to the Eligible Employee unless:
(i) such termination of employment meets the description or definition of
“separation from service” in Section 409A of the Code and applicable
regulations, or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise.
ADOPTION OF PLAN
     As evidence of the adoption of the Adams Respiratory Therapeutics, Inc.
Severance Pay Plan, this document is signed by its duly authorized officer, and
effective as of July 1, 2007.

            ADAMS RESPIRATORY THERAPEUTICS, INC.
    Date: __________________, 2007  By:           Name:           Title:      

-18-



--------------------------------------------------------------------------------



 



         

APPENDIX A
(for employees other than in a Reduction in Force
NOT FOR USE IN A REDUCTION IN FORCE)
SEPARATION AGREEMENT AND GENERAL RELEASE
______________________ (Date Given to Employee)
This Separation Agreement and General Release (this “Agreement”) is entered into
by and between Adams Respiratory Therapeutics, Inc. (the “Company”) and the
undersigned employee (“Employee”).
Notice to Employee:
Under the Adams Respiratory Therapeutics, Inc. Severance Pay Plan you are
eligible to receive severance pay if you agree to waive all your potential
claims against the Company and agree to the other terms in this Separation
Agreement. This means that you cannot sue or pursue any other claim against the
Company if you sign this release. PLEASE READ THIS DOCUMENT CAREFULLY BEFORE YOU
SIGN IT. ALSO, PLEASE FEEL FREE TO CONSULT AN ATTORNEY OR OTHER REPRESENTATIVE
BEFORE SIGNING THIS DOCUMENT. YOU HAVE TWENTY-ONE (21) DAYS TO THINK ABOUT IT
AND CONSULT WHOMEVER YOU WISH.
For purposes of this Agreement, the term “Company” means Adams Respiratory
Therapeutics, Inc., its subsidiaries and affiliates, all of its officers,
directors, employees, attorneys and agents (including your supervisor). This
means that, if you sign this Agreement, you cannot sue the Company or any of its
employees or agents.

1.   You are entitled to receive severance pay and benefits under the Severance
Pay Plan. See the Summary Plan Description for details.

2.   IF YOU SIGN THIS AGREEMENT, YOU ARE PERMANENTLY WAIVING (GIVING UP) YOUR
RIGHT TO SUE THE COMPANY FOR ANY REASON. YOUR WAIVER WILL INCLUDE ANY RIGHTS YOU
HAVE TO SUE THE COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, TITLE
VII OF THE CIVIL RIGHTS ACT, THE AMERICANS WITH DISABILITIES ACT, STATE WRONGFUL
TERMINATION LAWS, AND ALL OTHER LAWS AND REGULATIONS UNDER WHICH YOU MIGHT BE
ABLE TO ASSERT ANY CLAIM AGAINST THE COMPANY.

3.   You will be waiving all claims which have arisen or may arise in the
future, whether known or unknown, that are based on acts or events that have
occurred up until the date of signing of this Agreement.

A-1



--------------------------------------------------------------------------------



 



4.   Because this waiver involves your legal rights, you should consider talking
with an attorney before signing this Agreement. You have twenty-one (21) days
from the date listed at the top of this page to make your decision. If you have
not signed this Agreement by the end of the twenty-first day after the date
listed above, you will be ineligible to receive any severance pay.

5.   In addition, you will have seven (7) days from the date you sign this
Agreement to revoke it. This means that if you change your mind for any reason
after signing the Agreement, you can revoke it if you notify the Company within
seven (7) days. You must notify the Company in writing and the notice must be
received by the Company within seven (7) days of the date you sign this
Agreement. You will receive your severance pay under this Agreement on the
eighth (8th) day after you sign the Agreement. Any revocation of this Agreement
must be made in writing and delivered within the seven-day revocation period to:
Director of Human Resources, Adams Respiratory Therapeutics, Inc., 4 Mill Ridge
Lane, Mill Ridge Farm, Chester, NJ 07930.

Part I Release of Claims.
In consideration of the severance pay from the Company set forth above, the
receipt and sufficiency of which are hereby acknowledged, the undersigned
Employee hereby releases and forever discharges the Company and all of its
affiliates, agents and representatives, from any and all claims and causes of
action (including but not limited to costs and attorney’s fees), of whatever
kind or nature, under any federal, state or local statute, ordinance or under
the common law, including, but not limited to the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, 29 U.S.C. § 621, et seq., the Civil
Rights Act of 1964 (“Title VII”), as amended (including amendments made through
the Civil Rights Act of 1991), 42 U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, as
amended, the Americans With Disabilities Act (“ADA”), as amended, 42 U.S.C. §
12101, et seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et
seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended,
29 U.S.C. § 301, et seq., the Worker Adjustment and Retraining Notification Act,
29 U.S.C. § 2101, et seq., the Family and Medical Leave Act of 1993 (“FMLA”), as
amended, 29 U.S.C. § 2601 et seq., the Fair Labor Standards Act (“FLSA”), as
amended, 29 U.S.C. § 201 et seq., and the Employee Polygraph Protection Act of
1988, 29 U.S.C. § 2001, et seq., that Employee has now or may have in the
future, whether known or unknown, which are based on acts or facts arising or
occurring prior to the date of this Agreement.
Part II Restrictions on Employee’s Conduct.
          (a) General. Employee and the Company understand and agree that the
purpose of the provisions of this Part II is to protect legitimate business
interests of the Company, as more fully described below, and is not intended to
impair or infringe upon Employee’s right to work or earn a living. Employee
hereby acknowledges and agrees (i) that Employee has received good and valuable
consideration for the post-employment restrictions set forth in this Part II in
the form of the compensation and benefits provided for in the Severance Pay
Plan, and (ii) that the post-employment restrictions set forth in this Part II
are reasonable and that they do not, and will not, unduly impair Employee’s
ability to earn a living.

A-2



--------------------------------------------------------------------------------



 



          (b) Definitions. The following capitalized terms used in this Part II
shall have the following meanings:
          “Competitive Position” means any employment or consulting arrangement
with a Competitor in which Employee has duties for such Competitor that involve
Competitive Services and that are the same or substantially similar to those
services actually performed by Employee for the Company;
          “Competitive Services” means the research and development, or
manufacture, of respiratory pharmaceuticals.
          “Competitor” means any Person engaged, wholly or in part, in
Competitive Services.
          “Confidential Information” means all information regarding the
Company, its activities, business or clients that is the subject of reasonable
efforts by the Company to maintain its confidentiality and that is not generally
disclosed by practice or authority to persons not employed by the Company,
including but not limited to trade secrets. “Confidential Information” shall
include, but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
customer lists; customer files, data and financial information, details of
customer contracts; current and anticipated customer requirements; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of “confidential
information” or “trade secrets” or any equivalent term under state or federal
law.
          “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
          “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.
          “Protected Customers” means any Person to whom the Company has sold
its products or services or solicited to sell its products or services, other
than through general advertising targeted at consumers, during the 12 months
prior to the Separation Date.
          “Protected Employees” means employees of the Company who were employed
by the Company or its affiliates at any time within six months prior to the
Separation Date, other than those who were discharged by the Company or such
affiliated employer without cause.
          “Restricted Period” means the number of weeks after the Separation
Date for which Employee is entitled to Severance Pay under the Severance Pay
Plan.
          “Restricted Territory” means the State in which Employee’s principal
place of

A-3



--------------------------------------------------------------------------------



 



work for the Company was located as of the Separation Date.
          “Restrictive Covenants” means the restrictive covenants contained in
Part II of this Agreement.
          “Separation Date” means the date of Employee’s termination of
employment from the Company or it affiliates.
          “Severance Pay Plan” means the Adams Respiratory Therapeutics, Inc.
Severance Pay Plan, as amended from time to time.
          (c) Restrictive Covenants.
               (i) Restriction on Disclosure and Use of Confidential
Information. Employee understands and agrees that the Confidential Information
constitute valuable assets of the Company and its affiliated entities, and may
not be converted to Employee’s own use. Accordingly, Employee hereby agrees that
Employee shall not directly or indirectly, for himself or for others, without
the prior written consent of the Company reveal, divulge, or disclose to any
Person not expressly authorized by the Company any Confidential Information.
This covenant is not intended to, and does not, alter either the Company’s
rights or Employee’s obligations under any state or federal statutory or common
law regarding trade secrets and unfair trade practices. However, Employee is not
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process.
               (ii) Nondisparagment. Employee hereby agrees that he shall not
disparage, criticize or otherwise publish or communicate any statements or
opinions that are derogatory to or could otherwise harm the business or
reputation of the Company. However, Employee is not restricted from making any
factual statement that is required to be disclosed by law, subpoena, court order
or other legal process.
               (iii) Nonsolicitation of Protected Employees. Employee agrees
that during the Restricted Period, Employee shall not directly or indirectly on
Employee’s own behalf or on behalf of any other Person or otherwise, solicit or
induce any Protected Employee to terminate his or her employment relationship
with the Company or to enter into employment with any other Person.
               (iv) Restriction on Relationships with Protected Customers.
Employee hereby agrees that, during the Restricted Period, Employee shall not,
without the prior written consent of the Company, directly or indirectly, on
Employee’s own behalf or on behalf of any other Person or otherwise, solicit,
divert, take away or attempt to solicit, divert or take away a Protected
Customer for the purpose of providing or selling Competitive Services. However,
the prohibition of this covenant shall apply only to Protected Customers with
whom Employee had Material Contact on the Company’s behalf during the 12 months
immediately preceding the Separation Date, and it does not apply to the conduct
of general advertising activities. For purposes of this Agreement, Employee had
“Material Contact” with a Protected Customer if (a) Employee had business
dealings with the Protected Customer on the Company’s behalf; (b) Employee was
responsible for supervising or coordinating the dealings between the Company and
the Protected Customer; or (c) Employee obtained Confidential Information about
the customer as a result of my association with the Company.

A-4



--------------------------------------------------------------------------------



 



               (v) Noncompetition with the Company. Employee hereby agree that,
during the Restricted Period, Employee will not, without prior written consent
of the Company, directly or indirectly seek or obtain a Competitive Position in
the Restricted Territory with a Competitor. Employee acknowledge that the
Restricted Territory is reasonable.
          (d) Enforcement of Restrictive Covenants.
               (i) Rights and Remedies Upon Breach. In the event Employee
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company shall have the right and remedy to enjoin
Employee, preliminarily and permanently, from violating or threatening to
violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court or tribunal of competent jurisdiction, it
being agreed that any breach or threatened breach of the Restrictive Covenants
would cause irreparable injury to the Company and that money damages would not
provide an adequate remedy to the Company. Such right and remedy shall be
independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity. Without limiting the foregoing sentence, in the event
Employee breaches any of the provisions of the Restrictive Covenants,
(i) Employee shall cease to have any rights to payments and benefits under the
Severance Pay Plan, (ii) all payments and benefits thereunder to Employee shall
cease, and (iii) Employee shall repay to the Company any payments or benefits
under the Severance Pay Plan that had already been provided to Employee prior to
such breach, including both cash payments and the value of benefits continuation
(calculated as the difference between COBRA benefits cost and the actual amount
charged to Employee for such coverage).
               (ii) Severability of Covenants. Employee acknowledges and agrees
that the Restrictive Covenants are reasonable and valid in time and scope and in
all other respects. The covenants set forth in Part II of this Agreement shall
be considered and construed as separate and independent covenants. Should any
part or provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. If any portion of
the foregoing provisions is found to be invalid or unenforceable because its
duration, the territory, the definition of activities or the definition of
information covered is considered to be invalid or unreasonable in scope, the
invalid or unreasonable term shall be redefined, or a new enforceable term
provided, such that the intent of the Company and Employee in agreeing to the
provisions of Part II of this Agreement will not be impaired and the provision
in question shall be enforceable to the fullest extent of the applicable laws.
          (e) Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New Jersey, without
regard to principles of conflicts of laws. Employee hereby irrevocably consents
to the exclusive jurisdiction of the state and federal courts of the State of
New Jersey, which shall have jurisdiction to hear and determine any claim, cause
of action or controversy arising from or relating to this Agreement.
(signatures on following page)

A-5



--------------------------------------------------------------------------------



 



SIGNATURE BY EMPLOYEE
I acknowledge that I have been advised to consult with an attorney prior to
signing this Agreement. I further acknowledge that the consideration for signing
this Agreement is a benefit to which I otherwise would not have been entitled
had I not signed this Agreement.
I have read this entire document and I understand and agree to each of its
terms. SPECIFICALLY, I AGREE THAT BY SIGNING THIS DOCUMENT, I AM WAIVING MY
RIGHTS TO SUE THE COMPANY AS SET FORTH ABOVE IN PARAGRAPHS 2 AND 3. I also
understand that this is the entire Agreement between the Company and me
regarding severance pay and the termination of my employment and that no other
agreements or promises about those matters, written or oral will be enforceable.

       

 
(Signature of Employee)    

 
(Date Signed)        

 
(Print Employee Name)    

 
(Witness)

ACCEPTANCE BY THE COMPANY
The Company hereby enters into and accepts this Agreement as set forth above.

            ADAMS RESPIRATORY THERAPEUTICS, INC.
      By:           Name:           Title:        

A-6